Case 5:21-cv-00771-DMG-RAO Document 18 Filed 08/23/21 Page 1 of 8 Page ID #:71



  1   ROB BONTA
      Attorney General of California
  2   WILLIAM C. KWONG
      Supervising Deputy Attorney General
  3   LYNDSAY CRENSHAW
      Deputy Attorney General
  4   State Bar No. 246743
       600 West Broadway, Suite 1800
  5    San Diego, CA 92101
       P.O. Box 85266
  6    San Diego, CA 92186-5266
       Telephone: (619) 738-9503
  7    Fax: (619) 645-2581
       E-mail: Lyndsay.Crenshaw@doj.ca.gov
  8   Attorneys for Defendant
      J. Spinney
  9
                         IN THE UNITED STATES DISTRICT COURT
 10
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
 11
                                    RIVERSIDE DIVISION
 12
 13
 14   JANE DOE 2 and JANE DOE 3,                     5:21-cv-00771-DMG-RAO
 15                                   Plaintiffs, DEFENDANT SPINNEY’S
                                                  ANSWER TO PLAINTIFF’S
 16                v.                             COMPLAINT AND REQUEST
                                                  FOR JURY TRIAL
 17
      OFFICER S. MERRILL, et al.,
 18
                                   Defendants.
 19
 20         Defendant J. Spinney (Answering Defendant), answers the Complaint, and
 21   denies any material allegations that are not explicitly admitted, and admits and
 22   denies the material allegations, as follows:
 23         ¶ 1: Answering Defendant denies all allegations in this paragraph of the
 24   Complaint that pertain to him, and admits that Defendant Merrill was dismissed
 25   from employment with the California Department of Corrections and Rehabilitation
 26   (CDCR) due to sexual misconduct.
 27   ///
 28   ///
                                                 1
Case 5:21-cv-00771-DMG-RAO Document 18 Filed 08/23/21 Page 2 of 8 Page ID #:72



  1                               JURISDICTION AND VENUE
  2        ¶¶ 2-3: Answering Defendant admits this Court has jurisdiction under 28
  3   U.S.C. § 1343(a)(3). Other material allegations not specifically admitted in this
  4   section of the Complaint are denied.
  5                                           PARTIES
  6        ¶ 4: Answering Defendant admits the allegations in this section of the
  7   Complaint.
  8        ¶ 5: Answering Defendant admits Defendant Merrill was employed by
  9   CDCR. Other material allegations not specifically admitted in this section of the
 10   Complaint are denied.
 11        ¶ 6: Answering Defendant admits he was employed by CDCR. Other
 12   material allegations not specifically admitted in this section of the Complaint are
 13   denied.
 14        ¶ 7: Answering Defendant admits the allegations in this section of the
 15   Complaint.
 16        ¶¶ 8-11: Answering Defendant admits he was working for CDCR during the
 17   timeframe at issue. All other material allegations in this section of the Complaint
 18   are denied based on a lack of information and knowledge.
 19                   EXHAUSTION OF ADMINISTRATIVE REMEDIES
 20        ¶¶ 12-13: Answering Defendant admits administrative remedies were
 21   exhausted only to the extent demonstrated in grievance numbers CIW-20-00154
 22   and CIW-20-00155.
 23                    FACTS COMMON TO ALL CAUSES OF ACTION
 24        ¶ 14: Answering Defendant admits Defendant Merrill was dismissed because
 25   of sexual misconduct. All other material allegations in this section of the
 26   Complaint are denied based on a lack of information and knowledge.
 27        ¶ 15: Answering Defendant admits Plaintiffs were incarcerated at the
 28   California Institute for Women (CIW), and that Answering Defendant and
                                                2
Case 5:21-cv-00771-DMG-RAO Document 18 Filed 08/23/21 Page 3 of 8 Page ID #:73



  1   Defendant Merrill worked at CIW during the timeframe at issue. All other material
  2   allegations in this section of the Complaint are denied based on a lack of
  3   information and knowledge.
  4         ¶ 16: Answering Defendant admits Plaintiffs were incarcerated at CIW during
  5   the timeframe at issue. All other material allegations in this section of the
  6   Complaint are denied based on a lack of information and knowledge.
  7         ¶ 17: Answering Defendant admits Defendant Merrill worked at CIW during
  8   the timeframe at issue. All other material allegations in this section of the
  9   Complaint are denied based on a lack of information and knowledge.
 10         ¶ 18: Answering Defendant admits he worked at CIW during the timeframe at
 11   issue and wore the required uniform. All other material allegations in this section
 12   of the Complaint are denied based on a lack of information and knowledge.
 13         ¶ 19: Answering Defendant admits Defendant Merrill worked at CIW during
 14   the timeframe at issue, including first watch. All other material allegations in this
 15   section of the Complaint are denied based on a lack of information and knowledge.
 16         ¶ 20: All material allegations in this section of the Complaint are denied based
 17   on a lack of information and knowledge.
 18               SEXUAL HARASSMENT AND ASSAULT OF JANE DOE 2
 19         ¶¶ 21-27: Answering Defendant admits Plaintiffs were incarcerated at CIW
 20   during the timeframe at issue, that Defendant Merrill worked at CIW, including
 21   first watch, and that Defendant Merrill was dismissed for sexual misconduct. All
 22   other material allegations in this section of the Complaint are denied based on a
 23   lack of information and knowledge.
 24         ¶¶ 28-29: Answering Defendant admits that a sting operation to catch
 25   Defendant Merrill, with Jane Doe 2’s participation and consent, was conducted. All
 26   other material allegations in this section of the Complaint are denied based on a
 27   lack of information and knowledge.
 28   ///
                                                 3
Case 5:21-cv-00771-DMG-RAO Document 18 Filed 08/23/21 Page 4 of 8 Page ID #:74



  1                     THE SEXUAL HARASSMENT OF JANE DOE 3
  2        ¶¶ 30-31: Answering Defendant denies the allegations in this section of the
  3   Complaint based on a lack of information and knowledge.
  4           THE SEXUAL HARASSMENT OF JANE DOE 2 AN JANE DOE 3
  5                      WHILE ISU AND IA WERE WATCHING
  6        ¶¶ 32–38: Answering Defendant admits that a sting operation occurred, and
  7   that Defendant Merrill was dismissed for sexual misconduct as a result of the sting
  8   operation. All other material allegations in this section of the Complaint are denied
  9   based on a lack of information and knowledge.
 10        ¶¶ 39-40: All material allegations in this section of the Complaint are denied
 11   based on a lack of information and knowledge.
 12                                         DAMAGES
 13        ¶¶ 41–43: All material allegations in this section of the Complaint are denied
 14   based on a lack of information and knowledge.
 15                          FOR THE FIRST CAUSE OF ACTION
 16             (BY PLAINTIFFS JANE DOE 2 AND JANE DOE 3 AGAINST
 17     DEFENDANTS OFFICER MERRILL AND DOE 1 FOR VIOLATION OF
 18                          CIVIL RIGHTS [42 U.S.C § 1983])
 19                                  (Based on Sexual Battery)
 20        ¶ 44: Answering Defendant incorporates his responses as delineated above.
 21        ¶¶ 45-57: Answering Defendant admits Defendant Merrill was employed at
 22   CIW during the timeframe at issue, and that he was dismissed for sexual
 23   misconduct. All other material allegations in this section of the Complaint are
 24   denied based on a lack of information and knowledge.
 25                         FOR THE SECOND CAUSE OF ACTION
 26             (BY PLAINTIFFS JANE DOE 2 AND JANE DOE 3 AGAINST
 27     DEFENDANTS OFFICER SPINNEY AND DOES 2-10 FOR VIOLATION
 28                        OF CIVIL RIGHTS [42 U.S.C § 1983])
                                                4
Case 5:21-cv-00771-DMG-RAO Document 18 Filed 08/23/21 Page 5 of 8 Page ID #:75



  1                                (Based on Supervisory Liability)
  2        ¶ 58: Answering Defendant incorporates his responses as delineated above.
  3        ¶¶ 59-71: Answering Defendant admits he was employed at CIW during the
  4   timeframe at issue. All other material allegations in this section of the Complaint
  5   are denied based on a lack of information and knowledge.
  6                           FOR THE THIRD CAUSE OF ACTION
  7              (BY PLAINTIFFS JANE DOE 2 AND JANE DOE 3 AGAINST
  8     DEFENDANTS OFFICER MERRILL AND DOE 1 FOR VIOLATION OF
  9                           CIVIL RIGHTS [42 U.S.C § 1983])
 10                            (Based on Conditions of Confinement)
 11        ¶ 72: Answering Defendant incorporates his responses as delineated above.
 12        ¶¶ 73-85: Answering Defendant admits he was employed at CIW during the
 13   timeframe at issue, and that Defendant Merrill was dismissed for sexual misconduct
 14   as a result of the sting operation. All other material allegations in this section of the
 15   Complaint are denied based on a lack of information and knowledge.
 16                         FOR THE FOURTH CAUSE OF ACTION
 17              (BY PLAINTIFFS JANE DOE 2 AND JANE DOE 3 AGAINST
 18     DEFENDANTS OFFICER MERRILL AND DOE 1 FOR VIOLATION OF
 19                           CIVIL RIGHTS [42 U.S.C § 1983])
 20                                  (Based on Failure to Protect)
 21        ¶ 86: Answering Defendant incorporates his responses as delineated above.
 22        ¶¶ 87 - 101: Answering Defendant admits he was employed at CIW during
 23   the timeframe at issue, and that Defendant Merrill was dismissed for sexual
 24   misconduct as a result of the sting operation. All other material allegations in this
 25   section of the Complaint are denied based on a lack of information and knowledge.
 26                                        JURY DEMAND
 27        ¶ 102: Answering Defendant neither admits nor denies the allegations in this
 28   section of the Complaint because they are not material.
                                                 5
Case 5:21-cv-00771-DMG-RAO Document 18 Filed 08/23/21 Page 6 of 8 Page ID #:76



  1                                             PRAYER
  2        ¶ 103: Answering Defendant denies that Plaintiff is entitled to the requested
  3   damages, or any damages at all.
  4                                 AFFIRMATIVE DEFENSES
  5                                   First Affirmative Defense
  6                                        (Qualified Immunity)
  7        Answering Defendant is entitled to qualified immunity because there can be
  8   no violation based on the facts alleged or presented, and because Answering
  9   Defendant’s conduct did not violate clearly established law of which a reasonable
 10   person would have known. At all relevant times, Answering Defendant acted
 11   within the scope of discretion, with due care, with a good-faith fulfillment of
 12   responsibilities pursuant to applicable statutes, rules, regulations, and practices, and
 13   with the good-faith belief that the actions comported with the Constitution and all
 14   applicable federal and state laws.
 15                                  Second Affirmative Defense
 16                  (Immunity Under 11th Amendment and Other Immunities)
 17        Answering Defendant is immune from damages to the extent that Plaintiffs are
 18   suing him in his official capacity under the Eleventh Amendment.
 19                                Third Affirmative Defense
 20                                        (Third Parties)
 21       To the extent Plaintiffs sustained damages by reason of Merrill’s alleged
 22   conduct, those damages were caused in whole or in part by the negligence or fault
 23   of Merrill, a person for whose actions this answering Defendant was in no way
 24   responsible.
 25                               Fourth Affirmative Defense
 26                                   (Failure to Mitigate)
 27       Plaintiffs’ claims for damages are barred, or should be reduced, because
 28   Plaintiffs failed to exercise reasonable diligence and/or behavior to mitigate the
                                                  6
Case 5:21-cv-00771-DMG-RAO Document 18 Filed 08/23/21 Page 7 of 8 Page ID #:77



  1   nature and extent of their claims and alleged injuries by informing CDCR of
  2   Merrill’s alleged conduct.
  3                                   Fifth Affirmative Defense
  4                        (Failure to Exhaust Administrative Remedies)
  5        Plaintiff’s claims are barred by 42 U.S.C. § 1997e(a), in that Plaintiffs failed
  6   to exhaust his administrative remedies as to the Answering Defendant and/or claims
  7   asserted in this action.
  8                                  DEMAND FOR JURY TRIAL
  9        Answering Defendant hereby demands a trial before a jury on all issues
 10   presented by the Complaint triable to a jury.
 11                 WHEREFORE, Answering Defendant prays that:
 12        1.       Judgment be rendered in favor of Answering Defendant and against
 13   Plaintiffs;
 14        2.       Plaintiffs take nothing by the Complaint;
 15        3.       Answering Defendant be awarded costs of suit incurred and attorney’s
 16   fees herein; and
 17        4.       Answering Defendant be awarded such other and further relief as the
 18   Court may deem necessary and proper.
 19   Dated: August 23, 2021                           Respectfully submitted,
 20                                                    ROB BONTA
                                                       Attorney General of California
 21                                                    WILLIAM C. KWONG
                                                       Supervising Deputy Attorney General
 22
 23
                                                       s/ Lyndsay Crenshaw
 24
                                                       LYNDSAY CRENSHAW
 25                                                    Deputy Attorney General
                                                       Attorneys for Defendant
 26                                                    J. Spinney
      SD2021801509
 27   83010763.docx

 28
                                                   7
Case 5:21-cv-00771-DMG-RAO Document 18 Filed 08/23/21 Page 8 of 8 Page ID #:78




                               CERTIFICATE OF SERVICE

 Case Name:      Jane Doe, et al. v. Officer S.            No.    5:21-cv-00771-DMG-RAO
                 Merrill, et al.

 I hereby certify that on August 23, 2021, I electronically filed the following documents with the
 Clerk of the Court by using the CM/ECF system:
                    DEFENDANT SPINNEY’S ANSWER TO PLAINTIFF’S
                      COMPLAINT AND REQUEST FOR JURY TRIAL
 I certify that all participants in the case are registered CM/ECF users and that service will be
 accomplished by the CM/ECF system.
 I declare under penalty of perjury under the laws of the State of California and the United States
 of America the foregoing is true and correct and that this declaration was executed on August
 23, 2021, at San Diego, California.




                 A. J. Lopez
                  Declarant                                           Signature

 SD2021801509
 83014181.docx
